In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                    No. 09-0341V
                              E-Filed: October 25, 2013

* * * * * * * * * * * * * *
MICHELLE HAMMAN,           *                     UNPUBLISHED
                           *
         Petitioner,       *                     Attorneys’ Fees and Costs;
                           *                     Award in the Amount to Which
     v.                    *                     Respondent Does Not Object
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
                   ATTORNEY’S FEES AND COSTS DECISION 1

       On May 27, 2009, Petitioner filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“the Vaccine Program”). On March 20,
2013, the undersigned issued a decision adopting the parties’ stipulation as to damages.

       On October 7, 2013, Petitioner’s counsel filed a motion for attorney’s fees and
costs requesting a total of $40,505.10 for attorney’s fees and $24,564.58 in attorneys’
costs. Petitioner had no out-of pocket expenses per her representation in the General
Order No. 9. On October 24, 2013, the parties filed a Stipulation of Fact Concerning
Final Attorneys’ Fees and Costs. Based on objections raised by Respondent, Petitioner
amended her Application to request reimbursement for attorneys’ fees and costs in the

1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.
amount of $60,000.00, to which Respondent does not object.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs even in
cases where compensation is not awarded to Petitioner. 42 U.S.C. § 300 aa-15(e). Based
on the reasonableness of the amounts requested by Petitioner and Respondent’s counsel’s
lack of objection, the undersigned GRANTS Petitioner’s counsel’s revised request for
attorneys’ fees and costs.

       The undersigned approves the requested amount of attorneys’ fees and costs as
reasonable. Accordingly, an award of $60,000.00 should be made in the form of a
check payable jointly to Petitioner and Petitioner’s law firm, Maglio Christopher &
Toale, PA. In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
this Decision. 2

      IT IS SO ORDERED.
                                              s/Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.